DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 05/14/2021. As directed by the amendment: claims 1 and 11 have been amended.  Thus, claims 1 – 20 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see pages 7 – 8, filed 05/14/2021, with respect to the 102 rejections of the claims have been fully considered and are persuasive. In particular the applicant’s arguments in rotating different pairs of the input gears overcomes the prior art of record, however it was recommended by the examiner to clarify the claim language in order to properly represent the scope of the invention. The 102 rejection of claims 1 – 20 have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Stephen DiLorenzo on 07/15/2021.
The application has been amended as follows: The claims as filed on 05/14/2021 have been amended as follows (note that any unlisted claims remain as filed on 05/14/2021):
In claim 1, ll 8, deleted “the jaw members” and inserted -- the first and second jaw members -- before “to cut tissue grasped”. 
In claim 1, ll 18, inserted -- two -- before “different pairs”. 
In claim 1, ll 19, deleted “opposite manners” and inserted -- opposite rotational directions such that both gears in one of the two different pairs rotates in a first rotational direction and both gears in the other of the two different pairs rotates a second rotational direction opposite the first rotational direction -- before “, and where the other of the first axis articulation”.
In claim 6, ll 1, inserted -- articulation -- before “cables”. 
In claim 6, ll 3, inserted -- articulation -- before “cables”.
In claim 7, ll 2, inserted -- articulation -- before “cables”.
In claim 11, ll 11, deleted “the jaw members” and inserted -- the first and second jaw members -- before “to cut tissue grasped”. 
In claim 11, ll 23, inserted -- two -- before “different pairs”. 
In claim 11, ll 23 – 24, deleted “opposite manners” and inserted -- opposite rotational directions such that both gears in one of the two different pairs rotates in a first rotational direction and both gears in the other of the two different pairs rotates a second rotational direction opposite the first rotational direction -- before “, and wherein the other of the first articulation”. 
In claim 16, ll 1, inserted -- articulation -- before “cables”. 
In claim 16, ll 3, inserted -- articulation -- before “cables”.
.
Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a surgical instrument or surgical system, inter alia, wherein three of the first axis articulation, the second axis articulation, the moving, and the translation are achieved by actuating two different pairs of the four rotational input gears of the gearbox assembly in a first rotational direction and actuating a second pair of the four rotational input gears of the gearbox assembly in a second rotational direction opposite the first rotational direction. Felder (US 20180206904 A1) teaches five rotational input gears with each input resulting in a different actuation of the end effector but does not teach actuating two pairs of input gears in opposite rotational directions. Kellenberger (US 20200129255 A1) teaches six rotational input gears and teaches rotating a pair with each gear in opposite directions, but does not teach rotating different pairs in opposite directions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174.  The examiner can normally be reached on Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771